                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                           DOCKET NO. 5:19-cr-00022-MOC-DSC

                                             )
 UNITED STATES OF AMERICA,                   )
                                             )
                                             )
 Vs.                                         )           ORDER OF CONTINUANCE
                                             )       (Additional Time to Prepare Required)
 GREG E. LINDBERG                            )
 JOHN D. GRAY                                )
 JOHN V. PALERMO JR                          )
 ROBERT CANNON HAYES,                        )
                                             )
                   Defendants.               )
                                             )


       THIS MATTER is before the Court on defendants’ Joint Motion for Pretrial Status

Conference and to Stay Pretrial Motions Deadline, which the Court construes as a Motion to

Continue. Having considered defendants’ motion and reviewed the pleadings, the Court enters the

following Order.

                                           ORDER

       IT IS, THEREFORE, ORDERED that defendants’ Joint Motion for Pretrial Status

Conference and to Stay Pretrial Motions Deadline (#46), which the Court construes as a Motion

to Continue, is GRANTED in part and DENIED in part as follows:

       1. Defendants’ Motion to Continue is GRANTED, this matter is continued to the next

          criminal term, and the Court finds the delay caused by such continuance shall be

          excluded in accordance with 18 U.S.C. § 3161(h)(7)(B)(iv), as failure to grant such a

          continuance would deny counsel for the defendants the reasonable time necessary for

          effective preparation, taking into account the exercise of due diligence. Further, the


                                                 1

       Case 5:19-cr-00022-MOC-DSC Document 49 Filed 05/31/19 Page 1 of 2
   ends of justice served by granting such continuance outweigh the best interests of the

   public and the defendants in a speedy trial. Specifically, defendants and counsel have

   shown a need for additional time to review discovery and other materials in preparing

   for trial or other resolution of this matter.

2. Defendants’ Motion for a Pretrial Status Conference and Motion to Stay Pretrial

   Deadlines is DENIED. There is no need for a status conference or hearing at this time.

   To the extent that defendants want to request a preemptive trial date, defendants may

   file a separate motion proposing a specific date.

3. This matter is continued to the September 2019 term, and the time is excluded. The

   time for filing pretrial motions is further ENLARGED by 60 days from entry of this

   Order.




                                      Signed: May 31, 2019




                                           2

Case 5:19-cr-00022-MOC-DSC Document 49 Filed 05/31/19 Page 2 of 2
